DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 11 – 14 have been fully considered but are not persuasive.  The applicant argues that “and wherein the control unit can evaluate vehicle-related data that are independent of the evaluated sensor signals and, based on the vehicle-related data, can carry out a control of at least one component of the vehicle” is not taught by the references, specifically Lutter.  The examiner disagrees.  Paragraph [0027] of Lutter describes a wiring harness interface 26 that is connected to CAN, J1850, and/or an ODB2 bus connection for communicating with critical vehicle busses.  These are common vehicle networks that are used to detect faults in a system, monitor vehicle data, etc…  For example, many US states use the OBD2 bus to perform safety and emission inspections by monitoring data output.  This diagnostic data can be extracted by a prognostic health management system and perform trend analysis of the data.  This data is therefore evaluated because the information is taken and a trend analysis is done.  This is equivalent because nowhere in the specification is “data being evaluated” defined.  Only that the data is evaluated and the results are provided, as stated on page 5, lines 17 – 19.  Additionally, this wiring harness can command systems not related to the reversing interface, such as the door locks and the audio system control.  None of these systems are related to a vehicle reversing.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In so much as the independent claims, Yun is combined with Lutter because a reversing camera is installed in a vehicle due to US regulation cited on May 2nd, 2018.  Even though this is after the filing the date of the vehicle, many cars before this date had a reversing camera.  Additionally, adding rear sensors and a reversing system provides safety and convenience to the driver by allowing the driver to completely monitor the rear region of the vehicle as opposed to using side mirrors.
Ming is combined with Yun and Lutter to reduce the chance of collision of the driver hitting another vehicle when parking.  This is not based on hindsight as the entire function of a rear reversing camera is so that the driver can see the rear of the vehicle and can avoid bumping another object with the rear bumper.
Boddy is combined with Yun, Ming, and Lutter to teach a plurality of sensors and a trailer.  The multitude of sensors is not based on hindsight because having multiple sensors can provide a large amount of benefits such as a greater field of view, resolution, or a different way to detect objects.  Additionally adding a trailer is a common practice for vehicle with towing capacity, such as trucks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lutter et al. (US Pub No: 2003/0212480 A1, hereinafter Lutter) in view of Yun et al. (US Pub No: 2015/0350750 A1, hereinafter Yun, Ming (CN 108068800 B, hereinafter Ming), and Boddy (US Patent No: 7,046,127 B2, hereinafter Boddy).
Regarding Claim 11:
	Lutter discloses:
and a control unit, which is connected to the vehicle wiring harness.  Paragraph [0026] describes a vehicle wiring harness 36.  Paragraph [0027] describes a wiring harness interface 26 that is connected to the vehicle wiring harness 36.
to evaluate the sensor signals and to use the evaluated sensor signals to perform a braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.
wherein the control unit is configured to evaluate vehicle-related data.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”
which includes a vehicle wiring harness, comprising.  Paragraph [0026] describes a vehicle wiring harness 36.
warning acoustically and visually the driver when there is a critical driving situation.  Paragraph [0020] describes an audio unit 18 that can announce collision conditions to the vehicle operator.
wherein the control unit includes an electronic control unit (ECU) that controls and/or influences the braking of the vehicle via an anti-lock braking system (ABS), an electronic braking system (EBS), and/or an electric parking braking (EPB) to decelerate or stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include and ABS and ECU.  Paragraph [0026] also describes automatic braking and throttle control.
and wherein the control of the at least one component includes the braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.
wherein the control unit is a vehicle control unit, or a part thereof, that is in the vehicle for at least one other control function.  Paragraph [0021] describes a mission control unit 10 that provides remote door lock control, real-time vehicle diagnostics, emergency notification, collision notification, and wireless audio and data communications.  This describes a control unit that can perform multiple control functions.  Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.  
and wherein the control unit can evaluate vehicle-related data that are independent of the evaluated sensor signals and, based on the vehicle-related data, can carry out a control of at least one component of the vehicle.  Paragraph [0026] describes an MCU 10 that can control or monitor the performance for different devices on the vehicle 20 and is connected to the wiring harness 36.  For example, the wiring harness 36 includes wires that control/monitor an ABS 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc… Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.   
and wherein the control unit includes an electronic control unit (ECU) that controls or influences the braking of the vehicle, including as at least a part of an anti-lock brake system (ABS), an electronic braking system (EBS), or electric parking brake (EPB), so that control of the component can encompass a braking intervention, so as to decelerate or to stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include an ABS and ECU.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.  Therefore, these sensor signals perform a braking intervention because the ABS can only function when a vehicle brakes.  
independently of the evaluated sensor signals and, based on the data, to carry out a control of at least one component of the vehicle so as to perform a control function that is independent of the reversing assistant.  Paragraph [0027] of Lutter describe that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] of Lutter describe the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  This allows the wiring harness interface 26 to control a brake system, independent of the reversing system.  Figure 1A and paragraph [0014] of Scribner describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.  Lutter is directed to teaching a collision detection sensor and processor that is coupled to a vehicle wiring harness to provide real time diagnostics.  However, Lutter does not specifically teach a reversing-assistance system that monitors a rear region of a vehicle in a wireless manner, ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
Lutter does not teach a reversing assistance system for a utility vehicle that registers a rear region of the vehicle, transmit corresponding sensor signals of the rear region of the vehicle in a wireless manner, receive the sensor signals of the rear region of the vehicle from the sensor in a wireless manner, a second wireless interface, and a sensor with a first wireless interface, ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.
Yun teaches:
A reversing-assistance system for a utility vehicle.  Paragraph [0038] describes a vehicle base station 200 collects from the wireless sensor nodes 100a, 100b, etc…  that can provide safety and convenience services such as a vehicle front and rear parking assistant system.  Paragraph [0041] describes that when the vehicle is in a rear parking mode according to a gear’s position of “R”, which transmits the information collection command about a read side of the vehicle to the rear detection sensor node.
to register a rear region of the vehicle.  Paragraph [0041] describes that when the vehicle is in a rear parking mode according to a gear’s position of “R”, which transmits the information collection command about a read side of the vehicle to the rear detection sensor node.
and to transmit corresponding sensor signals of the rear region of the vehicle in a wireless manner.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
to receive the sensor signals of the rear region of the vehicle from the at least one sensor in a wireless manner.  Figure 1 shows a vehicle base station 200 that receives sensor signals from a vehicle wireless sensor node.  This can be considered a second wireless interface because the vehicle base station is communicated with the sensor separately from the first sensor.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
and which includes a second wireless interface.  Figure 1 shows an additional vehicle wireless sensor node that interfaces with the same vehicle base station 200. 
at least one sensor with a first wireless interface.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Each of these sensors has their own wireless interface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter to incorporate the teachings of Yun to show a reversing-assistance system for a vehicle, a control unit transmitting and receiving sensor signals in a wireless manner, a sensor to register a rear region of the vehicle, to transmit and receive sensor signals of the rear region of the vehicle in a wireless matter, a first and second wireless interface.  One would have been motivated to do so to reduce the design and maintenance costs ([0015] of Yun).  Additionally, this allows the vehicle to communicate with other vehicles, servers, etc….  One would have been motivated to add rear sensors and a reversing-assistance system to provide safety and convenience services of the vehicle ([0017] of Yun).  Additionally, cars are required to have backup cameras on May 2nd, 2018 in the United States but many vehicles before then have had backup cameras.  Examples include the Audi A8 and Volkswagen Beetle. 
Lutter and Yun do not teach ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.
	Ming teaches:
ascertaining a distance from a rear obstacle to the rear of the vehicle.  Paragraph [0035] describes chip unit 12 that uses a processing subunit 121 to calculate the distance between the parking vehicle and the obstacle based on the ultrasonic signal and the echo signal.
which includes falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle.  Paragraph [0051] describes a probe that detects an object that is less than a safety distance.  This is equivalent to falling short of a threshold value for the distance from the obstacle.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
and triggering the braking intervention if, despite the warning to the driver, no alleviation of the critical driving situation occurs or an immediate action is required.  Paragraph [0051] describes a probe that detects an object that is less than a specified safety distance.  This triggers the brake signal of the Electronic Stability Program (ESP), controlling the brake system to stop the current parking action.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
and wherein at least one of the following units is configured to be supplied with power by a battery: the at least one sensor, the acoustic indicator, and/or the visual indicator, and wherein the at least one sensor includes one or more distance sensors.  Paragraph [0049] and [0050] describes a battery module 120a that supplied power using a battery in order to operate the vehicle wireless sensor node 100a.  This is equivalent to the claim because the wireless sensor node 100 can include the acoustic indicator mentioned in Lutter.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter and Yun to incorporate the teachings of Ming to show ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle and a triggering a braking intervention when no alleviation of the critical driving situation occurs.  One would have been motivated to do so to reduce the chance of collision and improve the safety systems of the car by making sure the vehicle stops before hitting another car.
Lutter, Yun, and Ming do not teach a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.
Boddy teaches:
wherein the at least one sensor includes a plurality of sensors to register the rear region of the vehicle.  Column 4, line 65 to column 5, line 3 describe a pair of sensors 19 attached on or adjacent a rear panel of the vehicle 17.
A reversing-assistance system for a utility vehicle with a trailer.  Column 1, lines 44 – 53 describes a trailer that is connected to a vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun and Ming to incorporate the teachings of Boddy to show a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.  One would have been motivated to do so to provide a greater field of view, resolution, or different types of detection means, such as LIDAR and Radar.
Claims 18 and 19 are substantially similar to claim 11 and is rejected on similar grounds.

Regarding Claim 20:
Lutter discloses:
A non-transitory computer readable medium having a computer-program, which is executable by a processor, comprising: a program code arrangement having program code.  Paragraph [0032] describes a memory 54.  Paragraph [0033] describes a sensor fusion processor 56.
evaluating the sensor signals in the control unit; and providing results of the evaluated sensor signals.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”
wherein the control unit is configured to evaluate vehicle-related data.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”
wherein the control unit includes an electronic control unit (ECU) that controls and/or influences the braking of the vehicle via an anti-lock braking system (ABS), an electronic braking system (EBS), and/or an electric parking braking (EPB) to decelerate or stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include and ABS and ECU.  Paragraph [0026] also describes automatic braking and throttle control.
and wherein the control of the at least one component includes the braking intervention.  Paragraph [0027] describes that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Therefore, these sensor signals perform a braking intervention.
wherein the control unit is a vehicle control unit, or a part thereof, that has been provided in the vehicle for at least one other control function.  Paragraph [0021] describes a mission control unit 10 that provides remote door lock control, real-time vehicle diagnostics, emergency notification, collision notification, and wireless audio and data communications.  This describes a control unit that can perform multiple control functions.  Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.  
and wherein the control unit can evaluate vehicle-related data that are independent of the evaluated sensor signals and, based on the vehicle-related data, can carry out a control of at least one component of the vehicle.  Paragraph [0026] describes an MCU 10 that can control or monitor the performance for different devices on the vehicle 20 and is connected to the wiring harness 36.  For example, the wiring harness 36 includes wires that control/monitor an ABS 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc… Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.   
and wherein the control unit includes an electronic control unit (ECU) that controls or influences the braking of the vehicle, including as at least a part of an anti-lock brake system (ABS), an electronic braking system (EBS), or electric parking brake (EPB), so that control of the component can encompass a braking intervention, so as to decelerate or to stabilize the vehicle.  Paragraph [0027] describes a wiring harness interface 26 that describes critical vehicle processes that include an ABS and ECU.  Additionally, paragraph [0026] describes the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  Paragraph [0027] describes that the wiring harness interface 26 allows control of vehicle functions such as door locks, automatic braking, throttle control, and audio system control.  Therefore, these sensor signals perform a braking intervention because the ABS can only function when a vehicle brakes.  
independently of the sensor signals and, based on the data, to carry out a control of at least one component of the vehicle so as to perform a control function that is independent of the reversing assistant.  Paragraph [0027] of Lutter describe that the wiring harness interface 26 that extracts data from the prognostic health management system and performs trend analysis.  This is equivalent to evaluating the sensor signals.  Additionally, paragraph [0026] of Lutter describe the wiring harness 36 that includes wires that control and monitor an “Automatic Brake System (ABS) 34, automatic door locks, speedometer, tachometer, oil level, water temperature, etc…”  This allows the wiring harness interface 26 to control a brake system, independent of the reversing system.  Figure 1A and paragraph [0014] of Scribner describe a vehicle 10 with a tow hitch.  As shown in the picture, this can also be considered a utility vehicle.   Lutter is directed to teaching a collision detection sensor and processor that is coupled to a vehicle wiring harness to provide real time diagnostics.  However, Lutter does not specifically teach a reversing-assistance system that monitors a rear region of a vehicle in a wireless manner, ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle.
Lutter does not teach a reversing assistance system for a utility vehicle that registers a rear region of the vehicle, transmit corresponding sensor signals of the rear region of the vehicle in a wireless manner, receive the sensor signals of the rear region of the vehicle from the sensor in a wireless manner, a second wireless interface, and a sensor with a first wireless interface, ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle
Yun teaches:
A reversing-assistance system for a vehicle, or a utility vehicle.  Paragraph [0038] describes a vehicle base station 200 collects from the wireless sensor nodes 100a, 100b, etc…  that can provide safety and convenience services such as a vehicle front and rear parking assistant system.  agraph [0041] describes that when the vehicle is in a rear parking mode according to a gear’s position of “R”, which transmits the information collection command about a read side of the vehicle to the rear detection sensor node.
to register a rear region of the vehicle.  Paragraph [0041] describes that when the vehicle is in a rear parking mode according to a gear’s position of “R”, which transmits the information collection command about a read side of the vehicle to the rear detection sensor node.
and to transmit corresponding sensor signals of the rear region of the vehicle in a wireless manner.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
to receive the sensor signals of the rear region of the vehicle from the at least one sensor in a wireless manner.  Figure 1 shows a vehicle base station 200 that receives sensor signals from a vehicle wireless sensor node.  This can be considered a second wireless interface because the vehicle base station is communicated with the sensor separately from the first sensor.  Paragraph [0036] describes a vehicle wireless sensor nodes that include a rear detection sensor node.
and which includes a second wireless interface.  Figure 1 shows an additional vehicle wireless sensor node that interfaces with the same vehicle base station 200. 
at least one sensor with a first wireless interface.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Each of these sensors has their own wireless interface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter to incorporate the teachings of Yun to show a reversing-assistance system for a vehicle, a control unit transmitting and receiving sensor signals in a wireless manner, a sensor to register a rear region of the vehicle, to transmit and receive sensor signals of the rear region of the vehicle in a wireless matter, a first and second wireless interface.  One would have been motivated to do so to reduce the design and maintenance costs ([0015] of Yun).  Additionally, this allows the vehicle to communicate with other vehicles, servers, etc….  One would have been motivated to add rear sensors and a reversing-assistance system to provide safety and convenience services of the vehicle ([0017] of Yun).  Additionally, cars are required to have backup cameras on May 2nd, 2018 in the United States but many vehicles before then have had backup cameras.  Examples include the Audi A8 and Volkswagen Beetle. 
Lutter and Yun do not teach ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle, triggering a braking intervention when no alleviation of the critical driving situation occurs, and a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.
	Ming teaches:
ascertaining a distance from a rear obstacle to the rear of the vehicle.  Paragraph [0035] describes chip unit 12 that uses a processing subunit 121 to calculate the distance between the parking vehicle and the obstacle based on the ultrasonic signal and the echo signal.
which includes falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle.  Paragraph [0051] describes a probe that detects an object that is less than a safety distance.  This is equivalent to falling short of a threshold value for the distance from the obstacle.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
and triggering the braking intervention if, despite the warning to the driver, no alleviation of the critical driving situation occurs or an immediate action is required.  Paragraph [0051] describes a probe that detects an object that is less than a specified safety distance.  This triggers the brake signal of the Electronic Stability Program (ESP), controlling the brake system to stop the current parking action.  Paragraph [0041] also describes sending a brake signal to the parking execution module to tell the vehicle to stop parking when the distance between the parked vehicle and the obstacle adjacent to the parking space is less than the safe distance during parking.
and wherein at least one of the following units is configured to be supplied with power by a battery: the at least one sensor, the acoustic indicator, and/or the visual indicator, and wherein the at least one sensor includes one or more distance sensors.  Paragraph [0049] and [0050] describes a battery module 120a that supplied power using a battery in order to operate the vehicle wireless sensor node 100a.  This is equivalent to the claim because the wireless sensor node 100 can include the acoustic indicator mentioned in Lutter.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter and Yun to incorporate the teachings of Ming to show ascertaining a distance from the rear obstacle to the rear of the vehicle, falling short of a threshold value for the distance from the obstacle or exceeding a maximum speed of approach to the obstacle and a triggering a braking intervention when no alleviation of the critical driving situation occurs.  One would have been motivated to do so to reduce the chance of collision and improve the safety systems of the car by making sure the vehicle stops before hitting another car.
Lutter, Yun, and Ming do not teach a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.
Boddy teaches:
wherein the at least one sensor includes a plurality of sensors to register the rear region of the vehicle.  Column 4, line 65 to column 5, line 3 describe a pair of sensors 19 attached on or adjacent a rear panel of the vehicle 17.
A reversing-assistance system for a utility vehicle with a trailer.  Column 1, lines 44 – 53 describes a trailer that is connected to a vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun and Ming to incorporate the teachings of Boddy to show a plurality of sensors to register a rear region of the vehicle and a trailer connected to a vehicle.  One would have been motivated to do so to provide a greater field of view, resolution, or different types of detection means, such as LIDAR and Radar.

Regarding Claim 12:
	Lutter teaches:
The reversing-assistance system of claim 11, further comprising: an acoustic and/or visual indicator having a third wireless interface.  Paragraph [0020] describes an audio unit 18 that can announce collision conditions to the vehicle operator.
	Yun teaches:
wherein the control unit is further configured to send wirelessly at least some of the results of the evaluation to the acoustic and/or visual indicator.  Paragraph [0034] describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  This includes the audio communication identified in Lutter.

Regarding Claim 17:
	Yun teaches:
The reversing-assistance system of claim 11, wherein the wireless interfaces are based on the same or on differing standards, and the standards include a Wi-Fi standard, a Bluetooth standard and/or a different wireless standard.  Paragraph [0015] describes a vehicle that may wirelessly receive data detected by sensors through a wireless network, such as Bluetooth or the like.

Regarding Claim 21:
	Ming teaches:
The reversing-assistance system of claim 11, wherein the at least one sensor includes one or more distance sensors, in particular an ultrasonic sensor or a radar sensor.  Paragraph [0035] describes chip unit 12 that uses a processing subunit 121 to calculate the distance between the parking vehicle and the obstacle based on the ultrasonic signal and the echo signal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter in view of Yun, Ming, and Boddy and further in view of Juzswik et al. (US Pub No: 2017/0331936 A1, hereinafter Juzswik)
Regarding Claim 14:
Lutter, Yun, Scribner, Moening, Ming, and Boddy teach the above inventions in claim 11.  Lutter, Yun, Scribner, Moening, Ming, and Boddy do not teach a mobile device that can transmit information to a mobile device or an indicator.
	Juzswik teaches:
The reversing-assistance system of claim 11, wherein the vehicle wiring harness couples to a fourth wireless interface to transmit information to a mobile device or an indicator.  Paragraph [0021] describes wireless communication between a handheld mobile device and an embedded vehicle system of a motor vehicle.  This embedded system can include a vehicle hiring harness.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutter, Yun, Scribner, Moening, Ming, and Boddy Yun to incorporate the teachings of Juzswik to show a mobile device that can transmit information to a mobile device or an indicator.  One would have been motivated to do so because users may desire to interface mobile devices with infotainment systems built into motor vehicles.
	Yun and Juzswik teach:
and wherein the control unit is configured to communicate the results to the mobile device or the indicator via the vehicle wiring harness, using the fourth wireless interface.  Paragraph [0034] of Yun describes a vehicle wireless sensor network system that includes a plurality of wireless sensor nodes 100a, 100b, etc…, a vehicle base station 200, and an electronic control unit (ECU) 300.  Paragraph [0021] of Juzswik describes wireless communication between a handheld mobile device and an embedded vehicle system of a motor vehicle.  This embedded vehicle system can include a wiring harness as described in Yun.

Allowable Subject Matter
Claims 22 – 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art includes Kageta (US Pub No: 2014/0022389 A1, hereinafter Kageta) and Eugene (WO 02084616 A1, hereinafter Eugene).
Kageta: a video control circuit to receive a first video signal and second video signal to indicate whether a trailer plug is connected to a vehicle plug.
Eugene: An attachable video camera and monitor system (fig. 1) for motor vehicles is provided which utilizes a rearward facing wide-angle lens (20, 28 of fig. 1). The attachable video camera and monitor system (30 of fig. 1) for motor vehicles is designed and configured so as to be adhesively attached to a bumper of the motor vehicle. The camera and dashboard-mounted monitor is actuated upon a user shifting the vehicle's transmission into reverse (40, 52, 58 of fig. 2). The camera and monitor allow a driver to secure adequate view of regions rear of a vehicle not viewable when utilizing typical rear-view mirrors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                            
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665